Littleton, Judge,
delivered the opinion of the court:
The only question involved is whether the plaintiff’s orders relieving him from duty and directing him to proceed to his home involved a permanent change of station within the meaning of section 12, act of May 18, 1920, 41 Stat. 601, 604, as amended by section 12, act of June 10, 1922, 42 Stat. 625, 631.
The plaintiff contends that such orders constituted a permanent change of station, and, in our opinion, he is correct. The question has heretofore been considered by this court *223and it was held in Bullard v. United States, 66 C. Cls. 264 and Henry v. United States, 74 C. Cls. 527, that such orders constituted a permanent change of station and that the officer was entitled to the transportation claimed. See, also, 34 Op. Atty. Gen. 346. Judgment will, therefore, be entered in favor of plaintiff for $92.81. It is so ordered.
Whalev, Judge; Williams, Judge; Greek, Judge; and Booth, Chief Justice, concur.